Name: Council Directive 79/532/EEC of 17 May 1979 on the approximation of the laws of the Member States relating to the component type-approval of lighting and light- signalling devices on wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  means of agricultural production;  technology and technical regulations
 Date Published: 1979-06-13

 Avis juridique important|31979L0532Council Directive 79/532/EEC of 17 May 1979 on the approximation of the laws of the Member States relating to the component type-approval of lighting and light- signalling devices on wheeled agricultural or forestry tractors Official Journal L 145 , 13/06/1979 P. 0016 - 0019 Finnish special edition: Chapter 13 Volume 10 P. 0003 Greek special edition: Chapter 13 Volume 8 P. 0140 Swedish special edition: Chapter 13 Volume 10 P. 0003 Spanish special edition: Chapter 13 Volume 10 P. 0101 Portuguese special edition Chapter 13 Volume 10 P. 0101 COUNCIL DIRECTIVE of 17 May 1979 on the approximation of the laws of the Member States relating to the component type-approval of lighting and light-signalling devices on wheeled agricultural or forestry tractors (79/532/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the technical requirements which tractors must satisfy pursuant to national laws relate inter alia to their lighting and light-signalling devices; Whereas those requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements, either in addition to or in place of their existing rules, in order, in particular, to allow the EEC type-approval procedure which was the subject of the Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (4), to be applied in respect of each type of tractor; Whereas in Directive 78/933/EEC (5) the Council laid down common requirements for the installation of lighting and light-signalling devices on wheeled agricultural or forestry tractors; Whereas such lighting and light-signalling devices possess the same characteristics as those fitted to motor vehicles ; whereas, therefore, devices having received an EEC component type-approval mark in accordance with the Directives already adopted on this subject in connection with the type-approval of motor vehicles and their trailers may also be used on agricultural tractors, HAS ADOPTED THIS DIRECTIVE: Article 1 1. "Agricultural or forestry tractor" means any motor vehicle, fitted with wheels or endless tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in paragraph 1 which are fitted with pneumatic tyres and which have two axles and a maximum design speed of between 6 and 25 km/h. Article 2 No Member State may refuse to grant EEC type-approval or national type-approval of a tractor on grounds relating to: - headlamps which function as main-beam and/or dipped-beam headlamps or to incandescent electric filament lamps for such headlamps, - end-outline marker lamps, - front position (side) lamps, - rear position (side) lamps, - stop lamps, - direction indicator lamps, - reflex reflectors, - rear registration plate lamps, - front fog lamps and filament lamps for such lamps, - rear fog lamps, - reversing lamps, - parking lamps, if these bear the EEC component type-approval mark as provided for in the Annex hereto and are installed in accordance with the requirements laid down in Directive 78/933/EEC. (1)OJ No C 200, 22.8.1978, p. 8. (2)OJ No C 39, 12.2.1979, p. 74. (3)OJ No C 128, 21.5.1979, p. 16. (4)OJ No L 84, 28.3.1974, p. 10. (5)OJ No L 325, 20.11.1978, p. 16. Article 3 No Member State may refuse the registration or prohibit the sale, entry into service or use of a tractor on grounds relating to: - headlamps which function as main-beam and/or dipped-beam headlamps or to incandescent electric filament lamps for such headlamps, - end-outline marker lamps, - front position (side) lamps, - rear position (side) lamps, - stop lamps, - direction indicator lamps, - reflex reflectors, - rear registration plate lamps, - front fog lamps and filament lamps for such lamps, - rear fog lamps, - reversing lamps, - parking lamps, if these bear the EEC component type-approval mark as provided for in the Annex hereto and are installed in accordance with the requirements laid down in Directive 78/933/EEC. Article 4 Any amendments necessary to adjust the requirements of the Annex to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 74/150/EEC. Article 5 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 6 This Directive is addressed to the Member States. Done at Brussels, 17 May 1979. For the Council The President A. GIRAUD ANNEX 1. Headlamps which function as main-beam and/or dipped-beam headlamps and incandescent electric filament lamps for such headlamps: The EEC component type-approval mark is that laid down in Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to incandescent electric filament lamps for such headlamps (1). The provisions of Directive 76/761/EEC also apply to the component type-approval of special headlamps for agricultural or forestry tractors designed to provide both a main beam and a dipped beam of less than 160 mm, diameter D, with the following amendments: (a) the minimum illumination values fixed in section 6.3 of Annex I are reduced according to the ratio >PIC FILE= "T0015023"> subject to the following absolute lower limits: - 3 lux, either at point 75 R or at point 75 L, - 5 lux, either at point 50 R or at point 50 L, - 1 75 lux, in Zone IV. Note : If the apparent surface of the reflector is not circular, the diameter is that of a circle with the same area as the apparent useful surface of the reflector. (b) the symbol M inside an inverted triangle is affixed on the headlamp instead of the symbol CR provided for in section 4.3.5 of Annex VI; (c) Heading 1 of the component type-approval certificate (Annex II) reads "headlamp for wheeled agricultural or forestry tractors". 2. End-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps: The EEC component type-approval mark is that laid down in Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (2). 3. Direction indicator lamps: The EEC component type-approval mark is that laid down in Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers (3). 4. Reflex reflectors: The EEC component type-approval mark is that laid down in Council Directive 76/757/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to reflex reflectors for motor vehicles and their trailers (4). 5. Rear registration plate lamps: The EEC component type-approval mark is that laid down in Council Directive 76/760/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to rear registration plate lamps for motor vehicles and their trailers (5). 6. Front fog lamps: The EEC component type-approval mark is that laid down in Council Directive 76/762/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles and filament lamps for such lamps (6). (1)OJ No L 262, 27.9.1976, p. 96. (2)OJ No L 262, 27.9.1976, p. 54. (3)OJ No L 262, 27.9.1976, p. 71. (4)OJ No L 262, 27.9.1976, p. 32. (5)OJ No L 262, 27.9.1976, p. 85. (6)OJ No L 262, 27.9.1976, p. 122. 7. Rear fog lamps: The EEC component type-approval mark is that laid down in Council Directive 77/538/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to rear fog lamps for motor vehicles and their trailers (1). 8. Reversing lamps: The EEC component type-approval mark is that laid down in Council Directive 77/539/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to reversing lamps for motor vehicles and their trailers (2). 9. Parking lamps: The EEC component type-approval mark is that laid down in Council Directive 77/540/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to parking lamps for motor vehicles (3). (1)OJ No L 220, 29.8.1977, p. 60. (2)OJ No L 220, 29.8.1977, p. 72. (3)OJ No L 220, 29.8.1977, p. 83.